Order entered July 10, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01480-CV

                            PLANO AMI LP, ET AL., Appellants

                                               V.

                                ERWIN CRUZ, M.D., Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 10-16274-E

                                           ORDER
       Before the Court is appellee’s July 2, 2013 unopposed motion to extend the time to file a

brief and to extend the word limit. With respect to the request for an extension of time to file a

brief, we GRANT appellee’s motion.         Appellee shall file his combined appellee’s/cross-

appellant’s brief on or before August 12, 2013. With respect to the request for an extension of

the word limit for appellee’s combined appellee/cross-appellant’s brief, we GRANT the motion

to the extent that we extend the word limit to no more than 30,000. See TEX. R. APP. P.

9.4(2)(B); 5th Tex. App. (Dallas) Loc. R. 10(2).


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE